DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 86, 87, 95, 101, and 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (4,012,027) in view of Gerber (5,101,747).
Regarding claim 86, Hooper teaches a cutting machine comprising: 
a cutting table 8 having a first end and a second end aligned along an X- axis; 
a cutting tool gantry (5, 7) configured to cut parts 19 from plate 9 supported on the cutting table, the cutting tool gantry spanning the cutting table in a Y-axis perpendicular to the X-axis and being configured to travel along the X-axis between the first end and the second end; and 
a part transfer apparatus configured to remove cut parts from the cutting table, the part transfer apparatus being configured to travel along the X-axis between the first end and the second end, 
wherein the part transfer apparatus is able to pass underneath the cutting tool gantry while travelling along the X-axis.
See Figs. 1-2.
Hooper does not teach “a part transfer apparatus configured to remove cut parts from the cutting table, the part transfer apparatus being configured to travel along the X-axis between the first end and the second end, wherein the part transfer apparatus is able to pass underneath the cutting tool gantry while travelling along the X-axis.”
Gerber teaches “a part transfer apparatus 66 configured to remove cut parts 16 from a cutting table 12.”  See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the cutting machine in Hooper a part transfer apparatus as taught by Gerber for removing cut parts from the cutting table for further processing or packaging.
Since the part transfer apparatus has wheels, it is capable of “travel along the X-axis between the first end and the second end, wherein the part transfer apparatus is able to pass underneath the cutting tool gantry while travelling along the X-axis.”
Regarding claim 87, since the part transfer apparatus is a bin having wheels, it could be turned around or moved back and forth or lift up above the table by a forklift.

Regarding claim 101, Hooper teaches a cutting machine comprising: 
a cutting table 8 configured to support a plate 9 thereon; 
a cutting tool gantry (5, 7) having at least one cutting tool 12 mounted thereon, the cutting tool gantry configured to cut parts 19 from a plate 9 supported on the cutting table; and 
a part transfer gantry configured to remove cut parts from the cutting table; 
wherein the cutting tool gantry and the part transfer gantry are configured to move to switch between ends of the cutting table.
See Fig. 1-2.
Hooper does not teach “a part transfer apparatus configured to remove cut parts from the cutting table, the part transfer apparatus being configured to travel along the X-axis between the first end and the second end, 
wherein the part transfer apparatus is able to pass underneath the cutting tool gantry while travelling along the X-axis.”
Gerber teaches “a part transfer apparatus 66 configured to remove cut parts 16 from a cutting table 12.”  See Fig. 5.
It is note that the term “gantry” means a framelike stand for supporting a barrel or cask, element 66 has a bottom and edges defining a framelike stand and can support a barrel.  Therefore, element 66 is considered “a gantry”.

Since the part transfer apparatus has wheels, it is capable of “travel along the X-axis between the first end and the second end, wherein the part transfer apparatus is able to pass underneath the cutting tool gantry while travelling along the X-axis.”
Regarding claim 103, it is known in the art that the part transfer gantry having a size less that a size of the cutting tool gantry for moving around.
Regarding claim 104, the part transfer gantry is capable of passing underneath the cutting tool gantry.
Regarding claim 105, multiple small sheets 9 can be positioned on the table 8 and the modified part transfer gantry can move around to each sheet for collecting cut parts 9.
Allowable Subject Matter
Claims 96-100 are allowed.
Claims 88-94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting assemblies of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.